DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 05/12/2022.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-19 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 05/12/2022, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takanashi (US 2020/0326897 A1).

Regarding claim 1, Takanashi teaches an image capture control system (Takanashi, Fig. 2), the image capture control system comprising: 
circuitry (Takanashi, Fig. 2, information processing device 100, Paragraphs 0051 and 0057) configured to 
receive image data of an imaging environment from an image capture device (Takanashi, Fig. 2, imaging device 20, Paragraph 0054); 
select a particular imaging zone (Takanashi, Fig. 1, Regions of interest 1-3, Paragraphs 0062-0063) of a plurality of pre-configured imaging zones (Takanashi, Fig. 17, Paragraphs 0061 and 0132-0134) within the imaging environment as an active imaging zone (Takanashi, Paragraph 0063-0064, The active imaging zone is the region of interest to be displayed.); 
control the image capture device, based on the identification of the active imaging zone, to capture image data of the active imaging zone (Takanashi, Paragraph 0063-0064 and 0141); and 
perform particular processing on the captured image data of the active imaging zone (Takanashi, Figs. 1, 3-4, Paragraph 0063, Feature detection in each of detected regions “a”-“c” is particular processing.), the particular processing being determined by an identity of the particular imaging zone selected as the active imaging zone (Takanashi, Figs. 3-4, Paragraphs 0070-0071, Fig. 17B, Paragraphs 0135-0136, The detected regions and processing of the detected regions is determined by the particular imaging zone.) wherein each imaging zone of the plurality of the pre-configured imaging zones has a predetermined corresponding type of processing (Takanashi, Figs. 3-4, Paragraphs 0070-0071, The type of processing is feature extraction in the location of the detected regions.) to be performed on image data captured in the imaging zone, the type of processing being independently set for each imaging zone (Takanashi, Fig. 17B, Paragraphs 0135-0136, The detected regions are independently set.),
wherein the circuitry is further configured to select the active imaging zone based on an analysis of the received image data (Takanashi, Figs. 3-4, Paragraphs 0070-0071).
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 3, Takanashi teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the circuitry is further configured to perform the analysis of the received image data by identifying a location of an object within the imaging environment (Takanashi, Figs. 3-4, Paragraphs 0070-0071).

Regarding claim 4, Takanashi teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the circuitry is further configured to perform the analysis of the received image data by identifying a visual marker within the imaging environment (Takanashi, Figs. 3-4, Paragraphs 0070-0071, The person is a visual marker.).

Regarding claim 15, Takanashi teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the circuitry is further configured to perform the particular processing on the captured image data by launching an application configured to perform the particular processing on the captured image data of the active imaging zone, the particular processing being determined based on the selected active imaging zone (Takanashi, Figs. 3-4, Paragraphs 0070-0071, Fig. 17B, Paragraphs 0135-0136, The performing of the particular processing is considered to be performing of the particular processing by launching an application.).

Regarding claim 16, Takanashi teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the circuitry is further configured to perform the particular processing, which comprises image analysis processing (Takanashi, Figs. 3-4, Paragraphs 0070-0071).

Regarding claim 17, Takanashi teaches the image capture control system according to Claim 16 (see claim 16 analysis), wherein the image analysis processing performed by the circuitry comprises at least one of handwriting extraction processing, image overlay processing (Takanashi, Figs. 3 and 4, Paragraphs 0070-0071, The image analysis processing is considered to be image overlay processing since it determines which detected region the person T overlays.), and gesture recognition processing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2007/0081080) in view of Takanashi (US 2020/0326897 A1).

Regarding claim 1, Peterson et al. (hereafter referred as Peterson) teaches an image capture control system (Peterson, Fig. 6, Controller 600, Paragraph 0017 and 0022), the image capture control system comprising circuitry configured to 
receive image data of an imaging environment from an image capture device (Peterson, Fig. 1, tracking camera 140 and reference camera 145, Paragraphs 0016-0017); 
select a particular imaging zone of a plurality of pre-configured imaging zones within the imaging environment as an active imaging zone (Peterson, Fig. 1, Trigger zones 175, Paragraphs 0021-0022); and
control the image capture device based on the identification of the active imaging zone to capture image data of the active imaging zone (Peterson, Fig. 1, Paragraph s0021-0022). 
However, Peterson does not teach perform particular processing on the captured image data of the active imaging zone, the particular processing being determined by an identity of the particular imaging zone selected as the active imaging zone, wherein each imaging zone of the plurality of the pre-configured imaging zones has a predetermined corresponding type of processing to be performed on image data captured in the imaging zone, the type of processing being independently set for each imaging zone wherein the circuitry is further configured to select the active imaging zone based on an analysis of the received image data.
In reference to Takanashi, Takanashi teaches select a particular imaging zone (Takanashi, Fig. 1, Regions of interest 1-3, Paragraphs 0062-0063) of a plurality of pre-configured imaging zones (Takanashi, Fig. 17, Paragraphs 0061 and 0132-0134) within the imaging environment as an active imaging zone (Takanashi, Paragraph 0063-0064, The active imaging zone is the region of interest to be displayed.); 
control the image capture device, based on the identification of the active imaging zone, to capture image data of the active imaging zone (Takanashi, Paragraph 0063-0064 and 0141); and 
perform particular processing on the captured image data of the active imaging zone (Takanashi, Figs. 1, 3-4, Paragraph 0063, Feature detection in each of detected regions a-c is particular processing.), the particular processing being determined by an identity of the particular imaging zone selected as the active imaging zone (Takanashi, Figs. 3-4, Paragraphs 0070-0071, Fig. 17B, Paragraphs 0135-0136, The detected regions and processing of the detected regions is determined by the particular imaging zone.) wherein each imaging zone of the plurality of the pre-configured imaging zones has a predetermined corresponding type of processing (Takanashi, Figs. 3-4, Paragraphs 0070-0071, The type of processing is feature extraction in the location of the detected regions.) to be performed on image data captured in the imaging zone, the type of processing being independently set for each imaging zone (Takanashi, Fig. 17B, Paragraphs 0135-0136, The detected regions are independently set.),
wherein the circuitry is further configured to select the active imaging zone based on an analysis of the received image data (Takanashi, Figs. 3-4, Paragraphs 0070-0071).
These arts are analogous since they are both related to Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the imaging systems determining a view of the environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Peterson with the method of selecting an imaging zone of a plurality of pre-configured imaging zones based on an object moving in a predefined location as seen in Takanashi to further allow the camera to be used as an event trigger.
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 3, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the circuitry is further configured to perform the analysis of the received image data by identifying a location of an object within the imaging environment (Takanashi, Figs. 3-4, Paragraphs 0070-0071).

Regarding claim 4, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the circuitry is further configured to perform the analysis of the received image data by identifying a visual marker within the imaging environment (Takanashi, Figs. 3-4, Paragraphs 0070-0071, The person is a visual marker.).

Regarding claim 5, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the circuitry is further configured to receive data from a zone selection device, and 
wherein the selection of the active imaging zone by the circuitry is based on the data received from the zone selection device, which includes at least one of a sensor and a switch (Peterson, Figs. 1 and 8, Paragraphs 0014-0015 and 0030, switch mats 130, presence sensor 170, IR sensor 220 and handheld remote control device 800 are all zone selection devices.).

Regarding claim 6, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 5 (see claim 5 analysis), wherein the zone selection device comprises one or more interactive elements located within the imaging environment (Peterson, Figs. 1 and 8, Paragraphs 0014-0015 and 0030, switch mats 130, presence sensor 170, IR sensor 220 and handheld remote control device 800 are all interactive elements.).

Regarding claim 7, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 6 (see claim 6 analysis), wherein the one or more interactive elements comprise a wired and/or wireless switch for activation by a user within the imaging environment, and wherein the circuitry is further configured to select the active imaging zone based on the activation (Peterson, Figs. 7 and 8, Paragraphs 0014-0015, 0026 and 0030, switch mats 130, presence sensor 170, IR sensor 220 and handheld remote control device 800, Mat sensors and IR sensors are wired (see Fig. 7). The handheld remote control device 800 is wireless.).

Regarding claim 8, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 6 (see claim 6 analysis), wherein the one or more interactive elements comprise proximity sensors for identification of a location of a user within the imaging environment, and wherein the circuitry is further configured to select the active imaging zone based on the location of the user (Peterson, Figs. 1, Paragraphs 0014-0015, switch mats 130, presence sensor 170 and IR sensor 220 are proximity sensors.).

Regarding claim 9, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 6 (see claim 6 analysis), wherein the one or more interactive elements comprise pressure sensors for identification of a location of a user within the imaging environment, and wherein the circuitry is further configured to select the active imaging zone based on the location of the user (Peterson, Figs. 1, Paragraphs 0014-0015, switch mats 130, The switch mats are pressure sensors.).

Regarding claim 15, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the circuitry is further configured to perform the particular processing on the captured image data by launching an application configured to perform the particular processing on the captured image data of the active imaging zone, the particular processing being determined based on the selected active imaging zone (Takanashi, Figs. 3-4, Paragraphs 0070-0071, Fig. 17B, Paragraphs 0135-0136, The performing of the particular processing is considered to be performing of the particular processing by launching an application.).

Regarding claim 16, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 1 (see claim 1 analysis), wherein the circuitry is further configured to perform the particular processing, which comprises image analysis processing (Takanashi, Figs. 3-4, Paragraphs 0070-0071).

Regarding claim 17, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 16 (see claim 16 analysis), wherein the image analysis processing performed by the circuitry comprises at least one of handwriting extraction processing, image overlay processing (Takanashi, Figs. 3 and 4, Paragraphs 0070-0071, The image analysis processing is considered to be image overlay processing since it determines which detected region the person T overlays.), and gesture recognition processing.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2007/0081080) in view of Takanashi (US 2020/0326897 A1) in view of Lavelle (US 9,270,941 B1).

Regarding claim 10, the combination of Peterson and Takanashi teaches the image capture control system according to Claim 1 (see claim 1 analysis). However, the combination of Peterson and Takanashi does not teach wherein the circuitry is further configured to receive audio data from one or more audio capture devices within the imaging environment (Examiner notes Peterson discloses a microphone 115 but does not state audio data from the microphone is received by the image capture control system.).
In reference to Lavelle, Lavelle teaches wherein the image capture control system including circuitry configured to receive audio data from one or more audio capture devices within the imaging environment (Lavelle, Column 9, Lines 50-67, Column 10, Lines 1-14, Column 11, Lines 62-67, Column 12, Lines 1-26).
These arts are analogous since they are both related to imaging systems determining a view of the environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Peterson and Takanashi with the teaching of controlling the camera based on audio data as seen in Lavelle to determine events based on audio and control the camera to capture a speaker in the environment.

Regarding claim 11, the combination of Peterson, Takanashi and Lavelle teaches the image capture control system according to Claim 10 (see claim 10 analysis), wherein the circuitry is further configured to select the active imaging zone is based on an analysis of the received audio data (Lavelle, Column 9, Lines 50-67, Column 10, Lines 1-14, Column 11, Lines 62-67, Column 12, Lines 1-26).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2007/0081080) in view of Takanashi (US 2020/0326897 A1) in view of Lavelle (US 9,270,941 B1) in further view of Tan et al. (US 2012/0124602 A1).

Regarding claim 12, the combination of Peterson, Takanashi and Lavelle teaches the image capture control system according to Claim 10 (see claim 10 analysis). However, the combination of Peterson, Takanashi and Lavelle does not teach wherein the circuitry is further is configured to modulate the received audio data based on the selected active imaging zone.
In reference to Tan et al. (hereafter referred as Tan), Tan teaches wherein the image capture control system including circuitry is further is configured to modulate the received audio data based on the selected active imaging zone (Tan, Paragraphs 0015-0016, summing signals to improve sound capture and reduce background noise is modulating the audio data.).
These arts are analogous since they are all related to imaging systems determining a view of the environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Peterson, Takanashi and Lavelle with the method of allowing selecting of an active imaging area including an audience member and modulating the received audio data based on the active imaging zone to allow for greater presenter and audience interaction and provide enhanced audio for the participant.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2007/0081080) in view of Takanashi (US 2020/0326897 A1) in view of Lavelle (US 9,270,941 B1) in further view of Yurick et al. (US 2007/0011012 A1).

Regarding claim 13, the combination of Peterson, Takanashi and Lavelle teaches the image capture control system according to Claim 10 (see claim 10 analysis). However, the combination of Peterson, Takanashi and Lavelle does not teach wherein the circuitry is further configured to time stamp the received image data, the received audio data and a result of the processing performed on the capture image data, and store the time stamped data in a memory.
In reference to Yurick et al. (hereafter referred as Yurick), Yurick teaches performing processing on the captured image data (Yurick, Paragraph 0032-0033, optical character recognition (OCR) is performed on the captured image data.), and 
wherein the image capture control system including circuitry is further configured to time stamp the received image data, the received audio data and a result of the processing performed on the capture image data (Yurick, Paragraph 0032-0033), and store the time stamped data in a memory (Yurick, Paragraph 0027, The published time stamped data is stored on a database.).
These arts are analogous since they are all related to imaging systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Peterson, Takanashi and Lavelle with the method of performing optical character recognition and speech recognition on the captured image data and timestamping the data as seen in Yurick to automatically detect text in the image and allow for the video/presentation to be searched easily (Yurick, Paragraphs 0064-0066).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2007/0081080) in view of Takanashi (US 2020/0326897 A1) in view of Lavelle (US 9,270,941 B1) in further view of Yurick et al. (US 2007/0011012 A1) in further view of Huang et al. (US 2020/0258545 A1).

Regarding claim 14, the combination of Peterson, Takanashi, Lavelle and Yurick teaches the image capture control system according to Claim 13 (see claim 13 analysis), wherein the circuitry is further configured to insert time stamped auxiliary information at a location identified based on image and/or audio data (Yurick, Paragraph 0032-0033).
However, the combination of Peterson, Takanashi, Lavelle and Yurick does not teach wherein the image capture control system including circuitry is further configured to construct an output file, the output file comprising time stamped image and/or audio data from the imaging environment, and insert time stamped auxiliary information into the output file at a location identified based on a comparison of the time stamps of the image and/or audio data with the time stamp of the auxiliary information.
In reference to Huang et al. (hereafter referred as Huang), Huang teaches wherein an image capture control system including circuitry is further configured to construct an output file (Huang, Paragraphs 0007, 0076 and 0102, Video data (video, document data and annotations) and audio data are combined as a file.), the output file comprising time stamped image and/or audio data from the imaging environment (Huang, Paragraph 0055, 0062 and 0066, Image data and audio data are time stamped.), and insert time stamped auxiliary information (Huang, Paragraphs 0056 and 0059, Document data and annotations data are timestamped.) into the output file at a location identified based on a comparison of the time stamps of the image and/or audio data with the time stamp of the auxiliary information (Huang, Fig. 7, Paragraphs 0089 and 0102, Timestamps of same values are used to combine the data.).
	These arts are analogous since they are all related to imaging systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Peterson, Takanashi, Lavelle and Yurick with the teaching of creating an output file comprising the presentation information as seen in Huang to provide a consolidated file containing presentation and allow for ease when sending or moving the file (that is, only a single file would need to be sent/moved as opposed to multiple files).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698 


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698